 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDLafferty Trucking Co.and Perry L. Lukens. Case 6-CA-7191November 1, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 27, 1974, Administrative Law Judge PhilSaunders issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed areply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, with the followingamplification.In itsexceptions and brief to the Board, Respon-dent contended for the first time that Lukens was notengaged inprotected concerted activity when hethreatened to file a grievance against Head MechanicGates, because the threat was directed at filing anintraunion grievance against a fellow union memberrather than a grievance against Respondent, andtherefore Respondent's discharge of Lukens for mak-ing this threat was not violative of Section 8(a)(1)and (3) of the Act. We do notagreethat this was theunderstanding of the threat by either Lukens or Su-pervisorSinger.When Gates rebuked Lukens in profane languagefor using his lights during the daytime, the rebukewas job connected. When, in his conversation withSinger, Lukens said he would file a grievance againstGates for this conduct, he did not know that Gateswas a fellow union member. So far as Singer is con-cerned, his reaction to the threat belies Respondent'scontention that Singer thought Lukens was onlythreatening to file a grievance against Gates as aunion member. Thus, Singer became upset on hear-ing of Lukens' intention and said: "You can't go tothe Union. . . . You can't go to the Union; you area no-body here. . . . You're dust a casual employee.. . . You're nothing." If Singer understood thatLukens was only threatening an intraunion griev-ance,why was it any business of Singer as a supervi-sor for Respondent? And why was Lukens'status asa casual employee significant? Singer's perturbationmakes sense only in the context that he was awarethat the Union had previously fileda number ofgrievances against Respondent because of the con-duct of Gates toward unit employees and he consid-ered Lukens' threat to be in the same category. Hetried to dissuade Lukens with the argument that as acasual employee Lukens had no contract rights.' Andwhen Lukens refused to be dissuaded, Singer firedhim.Accordingly, we find that Respondent dischargedemployee Lukens because Respondent believed thathe was going to file a grievance against Respondentbecause of Head Mechanic Gates' conduct towardLukens and that Respondent thereby violated Sec-tion 8(a)(1) and (3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Lafferty Trucking Co., Al-toona, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.iAlthough in its brief to the Board Respondent argues that Lukens hadno right to file a grievance under the provisions of the existing collective-bargaining contract between Respondent and the Union,in its brief to theAdministrative Law Judge Respondent contended that the dispute shouldbe disposed of under the contract grievance procedureDECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Administrative Judge: Pursuant to acharge filed by Perry L. Lukens on January 7, 1974, a com-plaint wasissuedon February 22, 1974, against LaffertyTrucking Co., herein the Respondent or Company,allegingviolations of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended. Respondent filed an answer tothe complaint denying it had engaged in the alleged unfairlabor practices. A hearing in this proceeding was held be-foreme, and both the General Counsel and Respondentfiled briefs.Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:'1All credibilityresolutions made herein based on a composite evaluationof the demeanor of the witnesses and the probabilities of the evidence as awhole214 NLRB No. 109 LAFFERTY TRUCKING COFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent, a Pennsylvania corporation with itsprincipal offices and terminal locate in Altoona, Pennsyl-vania, is engaged in business as an interstate carrier bymotor truck, and dunng the 12-month period immediatelypreceding the issuance of this complaint, received in excessof $50,000 for services rendered in connection with thetransportation of goods and materials across State lines toand from the Commonwealth of Pennsylvania.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No.110, herein called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIt is alleged in the complaint that the Respondent dis-charged Perry Lukens on November 26, 1973,2 because ofhis union activities, because he engaged in concerted activ-itieswith other employees for the purpose of collective bar-gaining and other mutual aid and protection, and in orderto discourage membership in the Union.The Respondent operates a trucking business whichstarted out as a family venture, but has now developed intoquite a sizeable enterprise. The operations are directed byG. Digby Lafferty, Road Supervisor William Singer, HeadMechanic Glenn Gates, and Office Manager Ronald Gra-ble.The Respondent has a long-standing bargaining rela-tionship with the Union, and the current contract betweenthe parties contains a union-security clause, and sets forthcertain specific guaranteed jobs. The contract also estab-lishes a "casual" period of 60 days for new employees, andat the end of the 60-day period the casual employees shallbe notified by the Company as to his standing in regard tofuture employment.3Perry Lukens was hired as a truckdriver in October, andplaced on the Respondent's "casual list" and thereafterwas called upon and hauled several loads for the Compa-ny.' On the afternoon of November 24, Lukens used theheadlights on his truck while driving because of low visibil-ity and rain in the area, and still had the lights on when hereturned to the Respondent's terminal. However, when hestopped his truck on the parking lot, he was immediatelyconfronted and accosted in profane language by Head Me-chanic Glenn Gates for using his lights during the daytime2All dates are 1973 unless stated otherwise3 See G C Exh 2-article IV° At the end of the 60-day period the Respondent's general practice is tomove "casual list" employees to its "regular extra" and "regular" employeelist,varying on particular circumstances and the individual wishes of thedriver and management583and wasting the batteries. Lukens, who had never beforemet Gates, asked him who he thought he was talking to,and after Gates had identified himself, Lukens suggestedthat they discuss the matter with Road Supervisor Singerwho had initially given Luken his road test and who hadhired him, but Gates told Lukens that Singer was not at theterminal at the present time, and Gates then immediatelyleft the parking lot.Lukens continued to work and made another trip for theRespondent on November 26, but after returning from thistripSupervisorWilliam Singer asked Lukens what hadhappened between him and Gates. Lukens told Singer hehad been using his lights because of fog and rain, and whenhe returned to the terminal Gates had told him to turn outhis-lights. Lukens then asked Singer:"What would you do if a stranger came up to you andtold you to turn out yourlights?"Mr. Singersays "Well, I would turn out the lights." So I told Mr.Singer, I said, I am going to the Union and turn in agrievance against Mr. Gates." He says "You can't goto the Union?" I said "What do you mean I can't go tothe Union?" He said "You can't go to the Union; youare a no-body here." He said "You're just a casualemployee." He says "You're nothing."And I told him, I said "Well, Singer I've belonged tothe Union for almost four years. What do I pay Uniondues for?" I said, "I paid nine dollars every month." Isaid "What good does it do me to pay Union dues?"He says, "In that case, I won't jeopardize Mr. Gates'years of service and position here for a new man likeyou." He says "You're through."As he had promised, Lukens promptly called the UnionHall and on November 26 filed a grievance against Gatesfor defamation of character and discrimination against an-other union member, and apparently at the same time alsofiled a grievance or complaint over his discharge. UnionSteward Charles Proctor testified that the Union did notwant to process the grievances because of the possiblechange in Union officers halfway through the procedures,and further stated that the grievances are still pending.The Company argues that any new person or driversplaced on the "casual list" is free to leave any time hewants to, does not need to accept a job when it is offered tohim and maintains that the Company has no obligation ofany kind in respect to casual employees.5 Respondent'sPresidentDigby Lafferty testified that all applicants areplaced on the "casual list" with the understanding that ifneeded, due to "high peaks" at various times in the truck-'At the time Lukens was put on the "casual list" he signed an agreementwhich stated as follows1, /s/ Perry L Lukens, hereby recognize that I am applying for work ontheCasual List of the Lafferty Trucking Company,Inc. under theterms of their existing agreement with the Teamster's LocalIfurther understand that if acceptedas a casualemployee, the com-pany has no obligation to me other than hourlywages paidfor actualwork performed 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDing business, he then would be called to haul loads if avail-able.Digby stated that the list will vary from month tomonth and that many on the list are also employed in otherwork. He further testified that supervisors watch the driv-ers on the casual list because this is the "best place" toobtain drivers for their "extra" and "regular lists." He saidthat supervisors will also exercise their right of refusing tocall a driver from the casual list or delete his name fromthe list, if management does not like the way in which thedriver performed his duties. In its brief the Respondentalso suggests that this matter should be disposed of by thegrievance procedure under the current contract betweenthe parties, and points to the two grievances filed by Luk-ens on November 26, as aforestated.Final ConclusionsI find the real reason and motivating cause for Lukens'termination resulted because of his threat to contact theUnion and file a grievance against Head Mechanic Gates,and, of course, the filing of grievances is among the em-ployee activities protected by Section 7 of the Act.The Respondent contends that the cases cited by theGeneral Counsel in his closing statement have no applica-bility because they deal with probationary employees, andmaintains that Lukens was not a probationary employeenor was any other person on the casual list a probationaryemployee. The Respondent further argues that people onthe casual list are merely individuals upon which the Com-pany can rely on when extra help on a temporary basis ifneeded.Probationary employees usually serve a short durationof time with few or no fringe benefits, and at the conclu-sion of the "testing period" management then evaluatestheir performances for promotions to regular classifica-tions, or dismissals if their work is unsatisfactory. I submitthat Respondent's employees on their casual list, regardlessof the name attached, are subject to the same general con-ditions as probationary employees. The current contractbetween the Company and the Union provides that at theend of 60 days a casual employee shall be notified "as tohis standing" in regard to "future employment," and if ac-ceptable and qualified, shall be removed from the casuallistand placed on an extra list. President Lafferty statedthat people on the casual list are continually observed bysupervisors because it is the "best place" to obtain theirextra or regular drivers, that the Company get 90 percentof their drivers from the list, and in their final evaluationsmanagement will also refuse to call those drivers who donot "measure up." Clearly, people on the casual list areserving as probationary employees and all of the evidenceand testimony in this record is indicative thereof, and ofcourse, the fact that Lukens was hired as a casual or proba-tionary employee does not in any way diminish his protec-tion afforded by the Act. There is no license under anyFederal statute to interfere with or discriminate againstsuch employees in the exercise of their rights to self-organf-zation or to refrain therefrom.66 Loose Leaf Metals Company,181 NLRB 202 (1970),Lapeer Metal Prod-ucts Co,134 NLRB 1518, 1520 (1961)At the time of hiring by the Company, new employeeshere in question are required to execute a written form bywhich the employee accepts employment on a casual list asdefined in the contract, and under the terms thereof theRespondent has "no obligations" other than wages for ac-tual hours worked, as set forth previously herein in the caseof Lukens. It appears that the main purpose and functionof this initial employment form is to insure that casual orprobationary employees have a clear understanding thatthey do not acquire seniority and other regular employees'benefits, but, of course, it in no way limits or waives anemployees' statutory Section 7 rights.The credited testimony in this record clearly reveals thatLukens was terminated because of his threat to go to theUnion. On the day Lukens was terminated, he complainedto Supervisor Singer that Gates had no right to talk to himthe way he had, and that he was going to the Union. Singerthen tried to dissuade Lukens from doing so by telling himhe had no rights as a casual employee, but Lukens wouldhave none cf this and repeated his intentions of invokingwhatever rights he had as a 4-year dues paying member ofthe Union.' Singer then decided he would not "jeopardize"his good friend Gates, and the most expedient way to solvethe problem was to terminate Lukens, and Singer promptlydid so.8Respondent offered no claim that Lukens' work perfor-mance was a basis for his termination, and it is clear thatRespondent did not decide to terminate Lukens because ofdiscussion with Gates. Even after his discussion with Gateson November 24, Lukens, on November 26, was assignedand completed a trip. It was not until Lukens insisted onfiling a grievance against Gates that his discharge becamea reality. In the final analysis, President Lafferty admittedthat "part of the reason" for the termination here in ques-tion was the "friction" between Lukens and Gates, and Ifind this factual situation most assuredly culminated in hisdismissal when Lukens pressed his determination by spe-cifically informing Singer he would go to the Union and"turn in a grievance" against Gates.In its brief the Respondent now argues, for the first time,that this case should be disposed of under the grievanceprocedure. The General Counsel states that although a ca-sual or probationary employee may have no rights to thegrievance procedure if he is terminated, there is no statedrestriction in the grievance procedure of the current con-tract concerning rights to file grievances on other matters.Lukens, therefore, although appearing to lack standing tofile grievances over his discharge, did have access to the'Apparently Singer believed that casual employees had no legal rightswhatsoever, and had been enforced in this belief by three recent Board casesagainst Respondent involving casual employees and which, for some rea-sons not apparent in this record, had been withdrawnBLafferty, Singer and Gates have been with the Company for many years,and admittedly have frequent social contacts with one another They jointlyown a camper marked "Dig, Bill and Glenn," occasionally play golf togeth-er, and Lafferty along with other Company personnel, use the hunting lodgeowned by GateseRespondent also appears to maintain that Lukens was not actually ter-minated but, as was it right under the contract,managementmerely electednot to call him for work However, this record and exhibits duly reveal thatLukens was terminated, and admittedly he is no longer called by the Com-pany to performanyduties LAFFERTY TRUCKING CO.grievance procedure with respect to his complaints con-cerning Gates' treatment of him.10In the final analysis, Lukens did file grievances on No-vember 26 against Gates for defamation of character andover his discharge, but the grievances are still pending.This record clearly shows that the Union has had a con-stant history of antipathy or aversion toward Head Me-chanic Gates, but for numerous reasons the Union hasbeen unable to pursue any successful actions against him,and Gates' dual position as a Union member in the bar-gaining unit,as well asthe head supervisor responsible forallmechanicalwork, has led to numerous difficulties.Union Steward Charles Proctor testified that over the yearshe has received constant complaints by employees or driv-ers about Gates'manner oftreating unit employees, andstated the Union has carried these complaints to the Com-pany. In 1967 therewere attemptsby employee RobertPlowman to have Gates' Union card removed, and appar-ently the situationwas seriousenough so that a businessagent of the Union was required to meet with Lafferty tosee if Gates' actionsagainstUnion members could bestopped, but Union drivers continued to complain aboutGates. Plowman alsomaintainedthat in early 1973 Gatescaused Plowman's brother-in-law to leave the Company.Proctor again in early 1973 complained to Lafferty aboutGates, but was told that management was "sick and tired"of "generalities" about Gates and would only deal in spe-cifics.Ipoint out the above because as far as this record isconcernedit isquite obvious that attempts to lodge anysort of complaints against Gates always ends up inan inac-tive status, and it is readily apparent that the two griev-ancesfiled by Lukens have also ended up in that samecategory, and, therefore,it ishighly unlikely that the dis-charge issued in this case could ever be disposed of underthe grievance procedure even assuming such a precedure isavailable to a probationary or casual employee who hasbeen terminated, and which assumption is extremelydoubtful since the Respondent maintains that casual em-ployees have absolutely no rights of any kind. The reasonfor the prolonged delay in processing the grievances filedby Lukens was supposedly because of an upcoming changeinUnion officers at the end of the year (1973). As far as Ican ascertain this event took place, but months later thegrievances are still pending. It would seem therefore, thatthe grievant has been deprived of basic proceduralfairness,and his only recourse is to the BoardIV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. A broad ceaseand desist order is warranted in view of Respondent's dis-criminatory conduct and other violations.It has been found that Respondent unlawfully terminat-ed Perry L. Lukens on November 26, 1973 It will therefore10 See G C Exh 2-articles XXVI, XXIX and XXX585be recommended that Respondent offer him immediateand full reinstatement to his former position, or if suchposition no longer exists to a substantially equivalent posi-tion, and without prejudice to his rights and privileges, andtomake him whole for any loss of earnings he may havesuffered as a result of the discrimination against him bypayment of a sum equal to that which he would normallyhave earned, absent the discrimination, from the date ofthe discrimination to the date of Respondent's offer of re-instatement, with backpay and interest computed in accor-dance with the Board's established standards." It will befurther recommended that Respondent preserve and makeavailable to the Board, upon request, all payroll records,social security payment records, timecards, personnel re-cords and reports and all other records necessary and use-ful to determine the amount of backpay and the right toreinstatement under the terms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discharging Perry L. Lukens on November 26,1973, thereby discouraging membership in the Union, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.By interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meanig of Section2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I herebyissuethe following recommended:ORDERI2The Respondent, Lafferty Trucking Co., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in the Union, or anyother labor organization of its employees, by dischargingemployees or otherwise discriminatingagainst them in re-gard to their hire and tenure of employment or any term orcondition of employment.(b) In any other manner interfering with,restraining or" F W Woolworth Company,90 NLRB 289 (1950),IsisPlumbing &Heating Co,138 NLRB 716 (1962)12 In the event no exceptions are filed asprovided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommendedOrderherein shall,as provided in Sec102 48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes 586DECISIONSOF NATIONALLABOR RELATIONS BOARDcoercing its employees in the exercise of their rights to self-organization,to form,join,or assist labor organizations,including the above-named organization,to bargain collec-tivelythrough representatives of their own choosing, to en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities.2.Take the following affirmative action which I findwill effectuate the policiesof the Act:(a)Offer toPerry L.Lukens immediate and full rein-statement to his former job or, if such job no longer exists,to a substantially equivalent position,without prejudice tohis seniority,ifany, or other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered byreason of the discrimination against him in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all pay-rolls records,social security payment records,timecards,personnel records, and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its place of business and terminal copies ofthe attached notice marked "Appendix. "13 Copies of saidnotice, on forms provided by the Regional Director forRegion 6,after being duly signed by Respondent's repre-sentative,shallbe posted by Respondent immediatelyupon receipt thereof,and be maintained by it for 60 con-secutivedaysthereafter, in conspicuous places, includingall places, where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced,or coveredby anyother material.(d)Notify the Regional Director for Region 6, in writ-ing, within 20 days from the receipt of this Decision, whatstepshave been taken to comply herewith.of the NationalLaborRelations Board" shall be changed to read "PostedPursuant to a Judgmentof the UnitedStates Court of Appeals Enforcing anOrder of the National LaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdischarge or otherwise discriminate inregard to the hire and tenure of employment or anyterm or condition of employment of our employeesbecause of their membership in and activities on be-half of the Union herein or of any other labor organi-zation of their choice.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise of their rightsto self-organization,to form,join or assist labor orga-nization,includingthe Unionherein,to bargain col-lectively through a bargaining agent chosen by ouremployees, to engaged in concerted activities for thepurposes of collective bargaining or other mutual aidor protection, or to refrain from any such activities.WE WILL OFFER to Perry L. Lukens his former job orif suchjob no longer exists, to substantially equivalentposition,without prejudice to his seniority,if any, orother rights and privileges, and WE WILL pay him forany loss of pay he may have suffered by reason of ourdiscrimination against him together with interestthereon.LAFFERTY TRUCKING CO.13 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading "Posted by Order